Title: To George Washington from Israel Shreve, 4 December 1780
From: Shreve, Israel
To: Washington, George


                        
                            Sir,
                            Pompton 4 Decr 1780
                        
                        Agreeable to the orders of Major Gen. Heath, I marched with the Jersey Brigade, on the 30th Ulto, for this
                            place. At King’s-Ferry, on my rout hither, I had the honor to receive your Excellency’s favor, dated at Morristown, 29
                            Novr 80: But the instructions, to which it referred, have not yet come to hand.
                        According to your Excellency’s direction, I left Col. Weltner, with the German Battalion, at Sidman’s Clove;
                            the other regiments of the Brigade are at this place; where I am informed we are to hut; but
                            can find no person that can shew me the spot. Should be happy in your Excellency’s further
                            Commands. I have the honor to be, With the most perfect respect, Your Excy’s Very hum. servt
                        
                            I. Shreve
                            Col. Comdt Jersey Brigade
                        
                    